Case 1:19-cv-02142-RMB-BCM Document 19-4 Filed 03/13/19 Page 1 of 3




    EXHIBIT D
         Case 1:19-cv-02142-RMB-BCM Document 19-4 Filed 03/13/19 Page 2 of 3



ililI,il                                                             900 Third Avenue New York, NY L0022-4775
Tannenbaum Helpern                                                     Tel: (212) 508-6700 | Fax: (212) 37t-7084
                                                                                   www.thsh.com I @THSHLAW
Syracuse & Hirschtritt           LLp


   Paul D, Sarkozi
   Direct Dial: (212) 508-7524
   E-rnail: sarkozi@thsh.conr


                                                      January 24,2019


   PY EMAIL
   Mark E. Brossman, Esq,
   Schulte Roth & ZabelLLP
   919 Third Avenue
  New York, NY 10022
  mark, brossman@srz. com



   Dear Mr, Brossman:

         Our law firm represents Lek Securities Corporation and ROX Systems, Inc, (collectively,
  "Lek"). We write to you in response to a phone call our client received flom your partner Howard
  Schiffman on behalf of Volant Trading ("Volant") with respect to Lek's former employees Nicolas
  Louis and Jonathan Fowler.

          As a threshold matter, we are infbrmed by our client that Mr. Schiffman and your firm
  previously represented Lek. Accordingly, there is a potential conflict of interest that may preclude
  your firm's representation of Volant in any matter adverse to Lek. Lek does not waive this conflict
  or consent to your firmos representation of Volant adverse to Lek and reserves all of its rights,

          As for the substance of Volant's interest in Messrs. Louis and Fowler, as Mr. Schiffrnan
  noted, both Louis and Fowler have executed Non-Compete and Conficlentiality Agreements that
  expressly prohibit each of them from transmitting or using or creating a derivative of ROX's
  confidential information and from competing with Lek for 18 months from the termination of their
  employment, As Volant undoubtedly knows, Lek has developed unique, confidential and
  proprietary processes and copyrighted software that offer enormous value. ROX's proprietary stock
  loan management systems allow Lek to avoid paying fèes to Loanet on thousands of stock loan
  transactions. ROX's confidentiai selÊclearing systems permit Lek to engage in market transaction
  for itself and its customers without paying the millions of dollars in fees that competitors, like
  Volant, must pay to clearing agents such as Goldman Sachs and ABN AMRO. Lek has also
  developed proprietary appiications that interface with the Options Clearing Corporation ("OCC")
  that help manage Lek's self-clearing business with respect to options. Lek has invested miilions of
  dollars over the years to create and improve upon these proprietary systems and to protect thenr as
  trade secrets, and these trade secrets provide Lek with an important competitive advantage in the
  marketplace.

          Messrs. Louis and Fowler were key Lek employees that were critically involved in the
  creation and implementation of proprietary technology, algorithms and databases relating fo, inler
               Case 1:19-cv-02142-RMB-BCM Document 19-4 Filed 03/13/19 Page 3 of 3



     il*rr
        Mark Brossrnan, Esq,
        January 24,2019
        Page2


        alia, stock-clearing, options-clearing and stock loan management intellectual property and trade
        secrets that are critical to Lek's frnancial success. Lek will vigorously defend these trade secrets and
        intellectual property from misappropriation or misuse if Volant attempts to induce Louis and Fowler
        to breach their contractual or fiduciary obligations or misappropriate Lek's trade secrets and
        intellectual property in breach of state and federal common law and statutes,

                To that end, we want to make sure that Volant is aware of the background of recent issues
        involving Lek, Mr. Louis and Mr. Fowler. In 2018, Lek became aware that a competing broker-
        dealer made a joint offer of employment to Mr. Louis and Mr. Fowler. Based on evidence it
        obtained, for reasons that Messrs. Fowler and Louis can explain and as set forth in correspondence
        provided to each, Lek had reason to believe that Messrs. Fowler and Louis intended to replicate
        ROX's stock loan management and self-clearing technology for the Lek competitor. Lek made clear
        to Messrs. Fowler and Louis and Lek's competitor that it would not approve of such conduct and
        indicated that it was prepared to commence litigation in Federal Court and seek a temporary
        restraining order if Lek's competitor proceeded with the intended employment. As Messrs. Fowler
        and Louis can explain to you, the offers of employment were withdrawn and neither Mr, Fowler nor
        Mr, Louis was hired. Moreover, we understand that Mr. Fowler gave Volant a demonstration of
        ROX's proprietary and confidential Options Dashboard program. This demonstration may have
        been in violation of Lek's statutory, common law and contractual rights. To the extent that Volant's
        proposed dealings are the product of this demonstration, which may have been in violation of Lek's
        statutory, common law and contractual rights, Volant's proposed hiring of Messrs. Fowler and
        Louis raises particularly troubling concerns.

                Notwithstanding the foregoing, my clients are willing to discuss the matter with Volant
        further to determine whether an amicable resolution can be reached that protects Lek's lights
        without the need to commence litigation, If Volant is interested in developing a business solution
        that is mutually beneficial to ali of our clients as weli as Messrs. Fowler and Louis, please have a
        representative of Voiant call me at212-508-7524. Lek is open to a range of solutions.

                My clients reserve all rights and remedies   at law and in equity.




rl
                                                               Very
 :




 :

                                                                 aul D

 1      ðß:     Howard Schiffman, Esq"
 a




 :



:ì
:l
